Electronically Filed
                                                              Supreme Court
                                                              SCWC-15-0000131
                                                              09-JUN-2017
                                                              01:48 PM

                             SCWC-15-0000131

            IN THE SUPREME COURT OF THE STATE OF HAWAII


                           STATE OF HAWAII,

                    Respondent/Plaintiff-Appellee,


                                    vs.


                        THEODORICO ERUM, JR.,

                   Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000131; CASE NO. 5DCC-14-0000212)

              ORDER DENYING MOTION FOR RECONSIDERATION
(By:    Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

       Upon consideration of Respondent/Plaintiff-Appellee State

of Hawaii’s motion for reconsideration, filed May 30, 2017, the

papers in support thereof, and the records and files herein,

       IT IS HEREBY ORDERED that the motion is denied.         According

to State v. Phua, 135 Hawaii 504, 353 P.3d 1046 (2015),

           When a defendant elects to proceed pro se, the record must
           indicate that the defendant was offered counsel, but he or
           she “voluntarily, knowingly, and intelligently rejected the
           offer and waived that right.” The trial court must ensure
           two requirements are met: first, the waiver of counsel is
           “knowingly and intelligently” made, and second, “the record
           is complete so as to reflect that waiver.” The latter
           requirement arises because appellate courts are charged
          with determining from the record whether there was an
          unequivocal waiver, which was voluntarily and freely made.

135 Hawaii at 512, 353 P.3d at 1054 (citing State v. Dickson, 4
Haw. App. 614, 619, 621, 673 P.2d 1036, 1041-42 (1983))

(footnote omitted).    The record here does not reflect that the

district court was made aware that defendant may have previously

been a licensed attorney.     Our review of the adequacy of the

colloquy is confined to what was in the record before the

district court at the time the colloquy took place.

     DATED:   Honolulu, Hawaii, June 9, 2017.


                                         /s/ Mark E. Recktenwald

                                         /s/ Paula A. Nakayama

                                         /s/ Sabrina S. McKenna

                                         /s/ Richard W. Pollack

                                         /s/ Michael D. Wilson




                                    2